Case: 3:07-cv-00345-TSB-MRM Doc #: 304 Filed: 08/04/20 Page: 1 of 7 PAGEID #: 21619




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON


 JAMES T. CONWAY III,

                        Petitioner,             :   Case No. 3:07-cv-345

        - vs -                                      District Judge Timothy S. Black
                                                    Magistrate Judge Michael R. Merz

 TIM SHOOP, Warden,
  Chillicothe Correctional Institution,
                                                :
                        Respondent.


      SUPPLEMENTAL MEMORANDUM ON MOTION TO AMEND


        This capital habeas corpus case is before the Court on Petitioner’s Amended Objections

 (ECF No. 301) to the Magistrate Judge’s Decision and Order (ECF No. 292) denying Petitioner’s

 Motion for Leave to File Second Amended Petition (ECF No. 281). The Warden filed no

 objections himself, but has responded to Petitioner’s Objections (ECF No. 303). District Judge

 Black has recommitted the matter for reconsideration in light of the Objections (ECF No. 302).




 First Objection: Failure to Provide Opportunity to Defend Cognizability of Grounds 17
 and 18


        Petitioner’s first objection is procedural: the Magistrate Judge denied the addition of

 Grounds 17 and 18 sua sponte without giving Petitioner a chance to argue that point (Objections,

 ECF No. 301, PageID 21610-11). The Magistrate Judge disagrees that Petitioner has been

 denied some procedural right and also disagrees that Petitioner has been prejudiced by the

                                                1
Case: 3:07-cv-00345-TSB-MRM Doc #: 304 Filed: 08/04/20 Page: 2 of 7 PAGEID #: 21620




 procedure used.

        Petitioner’s Motion to Amend became ripe for decision in the usual way for motions in

 this Court: Petitioner moved to amend, the Warden opposed, and Petitioner filed a Reply in

 support. S. D. Ohio Civ. R. 7.1(a) provides

                Pursuant to Fed. R. Civ. P. 78, the determination of all motions,
                including those filed pursuant to Fed. R. Civ. P. 56, shall be based
                upon memoranda filed pursuant to S.D. Ohio Civ. R. 7.2 and
                without oral hearings, unless specifically ordered by the Court.


        In deciding the Motion, the Magistrate Judge first recited authority from several judges of

 this Court holding that motions to amend are non-dispositive and thus within the initial

 decisional authority of an assigned Magistrate Judge (Decision, ECF No. 292, PageID 21569,

 citing Monroe v. Houk, No. 2:07-cv-258, 2016 U.S. Dist. LEXIS 38999 (S.D. Ohio, Mar. 23,

 2016)(Sargus, C.J.); McKnight v. Bobby, 2017 U.S. Dist. LEXIS 63861 (S.D. Ohio Apr. 27,

 2017)(Dlott, D.J.); Chinn v. Warden, 2020 U.S. Dist. LEXIS 94062 (S.D. Ohio May 29,

 2020)(Morrison, D.J.). Petitioner has cited no authority from any court to the contrary. Of course,

 District Judge Black is not among the cited judges, is not bound by this intra-district precedent, and

 may take a different view.

        The Decision next recites the general standard for deciding motions to amend from Foman v.

 Davis, 371 U.S. 178 (1962), and its progeny (ECF No. 292, PageID 21571-72). Foman provides

 that a motion to amend should be denied if it fails to state a claim upon which relief can be

 granted. Neither Foman nor any of its progeny suggest that a court in deciding a motion to

 amend must insert an additional step in the process, viz, asking the petitioner to show why the

 amendment states a claim when he or she has not briefed this issue.

        Petitioner cites authority which he claims holds that “when a district court sua sponte

 raises a dispositive issue, such as the failure of a ground for relief to assert a claim on which
                                                   2
Case: 3:07-cv-00345-TSB-MRM Doc #: 304 Filed: 08/04/20 Page: 3 of 7 PAGEID #: 21621




 relief can be granted, the district court must initially grant initially give [sic] the party an

 opportunity to respond.” (Objections, ECF No. 301, PageID 21611, citing United States v.

 Bowdidge 1, 252 F.2d 366, 369 (6th Cir. 1958); Morrison v. Tomano, 755 F.2d 515, 517 (6th Cir.

 1985); and Chase Bank v. City of Cleveland, 695 F.3d 548, 558 (6th Cir. 2012). In Bowdidge

 aliens faced with a deportation order filed a case which the district judge dismissed without

 notice or an opportunity to be heard, an action which the Sixth Circuit held violated Fed.R.Civ.P.

 56. In Morrison the district judge dismissed a civil rights case sua sponte for failure to state a

 claim without giving plaintiffs an opportunity to amend. Chase Bank also involved sua sponte

 dismissal of a case. All three of these precedents involve outright dismissal of an entire case and

 not a decision on a motion to amend. None of them discuss motions to amend or the propriety of

 considering whether a proposed amendment states a claim.

            Even assuming Petitioner’s construction of Fed.R.Civ.P. 15 is correct, he has suffered no

 prejudice by the manner in which the Motion to Amend was decided. There is a world of

 difference between a sua sponte dismissal of an entire case by a District Judge and denial of a

 nondispositive motion to amend by a Magistrate Judge. The standard of review of a Magistrate

 Judge’s decision on a nondispositive motion under Fed.R.Civ.P. 72(a) is whether the decision is

 clearly erroneous or contrary to law. This standard calls for de novo review on questions of law 2

 which means the Magistrate Judge’s decision is not entitled to any deference. Should a party

 disagree with a Magistrate Judge decision, he or she is perfectly free to argue the merits as, of

 course, Petitioner has done here.




 1
     Captioned Bowdidge v. Lehman in the Federal Reporter.
 2
     The Objections do not assert that the Decision contains any clearly erroneous findings of fact.

                                                              3
Case: 3:07-cv-00345-TSB-MRM Doc #: 304 Filed: 08/04/20 Page: 4 of 7 PAGEID #: 21622




 Second Objection: Proposed Grounds for Relief Do State Cognizable Habeas Claims

          Petitioner also raises substantive objections to the denial of amendment.



 Proposed Ground Seventeen



          Conway’s proposed Seventeenth Ground for Relief reads:

                 “The Cumulative Effect of the Federal Constitutional Errors
                 Identified in this Petition Denied Conway A Fair Trial and Due
                 Process under the Fifth, Sixth, Eighth and Fourteenth
                 Amendments.”

 (ECF No. 282, PageID 21392.)

          The entire text of the Decision as to Ground Seventeen reads: “after adoption of the AEDPA

 in 1996, cumulative error is not a basis for habeas corpus relief even in a capital case (ECF No. 292,

 PageID 21573, citing Moreland v. Bradshaw, 699 F.3d 908, 931 (6th Cir. 2012); Sheppard v. Bagley,

 657 F.3d 338, 348 (6th Cir. 2011), cert. denied, 132 S.Ct. 2751 (2011), citing Moore v. Parker, 425

 F.3d 250, 256 (6th Cir. 2005), cert. denied sub nom. Moore v. Simpson, 549 U.S. 1027 (2006);

 Hoffner v. Bradshaw, 622 F.3d 487, 513 (6th Cir. 2010); Lorraine v. Coyle, 291 F.3d 416, (6th Cir.

 2002).

          Conway concedes that the Sixth Circuit has held, in the cases cited, that cumulative error

 is not cognizable. But he denies there is any Supreme Court holding to that effect and asserts he

 must raise the issue now if he is ever to seek certiorari. (Objections, ECF No. 301, PageID

 21612, citing Granite Rock Co. v. International Brotherhood of Teamsters, 561 U.S. 287 (2010);

 and Brumfield v. Cain, 135 S. Ct. 2269 (2015)). On the contrary, a decision on the motion to

 amend to add Ground Seventeen will remain interlocutory until this Court enters final judgment

 at which point that part of this Court’s decision will be appealable. Conway has asserted the


                                                   4
Case: 3:07-cv-00345-TSB-MRM Doc #: 304 Filed: 08/04/20 Page: 5 of 7 PAGEID #: 21623




 claim, not abandoned it. A decision that the claim is not cognizable is a decision on the merits,

 appealable (assuming a certificate of appealability 3) like any other decision on the merits.

          Conway cites pre-AEDPA Supreme Court precedent recognizing cumulative error claims

 and post-AEDPA precedent from the Ninth Circuit recognizing such a claim. However, the

 published Sixth Circuit decisions cited above are binding on this Court.

          Conway next argues that two of his cumulative error claims in post-conviction were

 found procedurally defaulted in the Ohio courts. (Objections, ECF No. 301, PageID 21613).

 Therefore, he asserts AEDPA does not apply because the state courts did not reach the merits.

 Not so. If the state courts did not reach the merits, then there is no state court decision on the

 merits entitled to deference under 28 U.S.C. § 2254(d)(1). But that does not make the claim

 cognizable in federal court. It means, rather, that if Conway overcomes the procedural default,

 this Court will decide the claim on the merits. But the Sixth Circuit has already held in the

 published decisions cited above that cumulative error claims have no merit.


 Proposed Ground Eighteen



          In his proposed eighteenth ground for relief, Conway wishes to assert the

 unconstitutionality of Ohio’s lethal injection method of execution. The Magistrate Judge held

 this claim was not cognizable in habeas corpus but rather belongs in § 1983 litigation. Conway

 is already a plaintiff in the consolidated § 1983 case challenging Ohio’s method of execution, In

 re Ohio Lethal Injection Protocol Litig., 2:11-cv-1016. The Magistrate Judge denied adding

 Ground Eighteen because “it is now firmly established that method of execution claims must be

 brought in an action under 42 U.S.C. § 1983 and not in habeas corpus. In re Campbell, 874 F.3d

 3
  If this Court denies a certificate of appealability on this issue, Petitioner can request one from thje circuit court.
 That court’s decision on a certificate of appealability is de novo.

                                                           5
Case: 3:07-cv-00345-TSB-MRM Doc #: 304 Filed: 08/04/20 Page: 6 of 7 PAGEID #: 21624




 454 (6th Cir. 2017).” In his Objections, Conway concedes that is the holding of Campbell, but

 notes the Supreme Court has not yet adopted that ruling. He also concedes the Sixth Circuit has

 found that Campbell remains binding precedent in In re Smith, 896 Fed.Appx 462 (6th Cir. 2020),

 despite the intervening decision in Bucklew v. Precythe, 139 S. Ct. 1112 (2019). “However,” he

 says, “until the Supreme Court addresses the issue of the impact of the decision in Bucklew on

 Campbell, this remains a viable issue and accordingly is not futile.” (Objections, ECF No. 301,

 PageID 21614).

         Conway does not mention that the Supreme Court denied certiorari in Campbell.

 Campbell v. Jenkins, 138 S. Ct. 466 (2017). Of course a denial of certiorari settles nothing. The

 Court could eventually grant certiorari in this case or some other case involving the same issue 4.

 And the Sixth Circuit sitting en banc could overrule Campbell. But that is true of thousands of

 issues on which the Supreme Court has not yet spoken. Although it has not yet done so, the

 Supreme Court could some day decide that the Third Amendment is binding on the States

 through the Fourteenth. McDonald v. Chicago, 561 U.S. 742 (2010). Even when the Supreme

 Court speaks, its answer is not for all time. It could some day overrule Santa Clara County v.

 Southern Pacific Railroad, 118 U.S. 394 (1886), and hold that corporations are not persons for

 purposes of the Fourteenth Amendment. But this Court cannot litigate claims that some day

 might be recognized by the Supreme Court. Denial of the amendment will preserve Conway’s

 hope of eventually presenting these two claims to the Supreme Court while following the law as

 currently announced by the Sixth Circuit.




 4
  Ohio death row inmates have repeatedly attempted to bring method of execution claims in habeas as well as in §
 1983. The judges of this Court have uniformly resisted that approach.

                                                       6
Case: 3:07-cv-00345-TSB-MRM Doc #: 304 Filed: 08/04/20 Page: 7 of 7 PAGEID #: 21625




 Conclusion



         Upon reconsideration, the Magistrate Judge finds not legal error in the Decision denying

 the Motion to Amend.

         As is implicit in the Decision, there is no good reason that Petitioner should not be

 allowed to refine his statement of the other grounds for relief. Once the District Judge decides

 on the seventeenth and eighteenth grounds, Petitioner should re-submit his proposed amended

 petition.



 August 4, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                                7
